STATE OF MINNESOTA
                                                                                  July 28, 2016

                                    IN SUPREME COURT                              OlliRCEOF
                                                                              APPB.lA1ECC!DtU
                                         ADM 09-8011


ORDER PROMULGATING AMENDMENTS TO
THE RULES OF NO-FAULT INSURANCE ARBITRATION PROCEDURE

        The Minnesota Supreme Court Standing Committee on the Rules of No-Fault

Insurance Arbitration has recommended that the American Arbitration Association ("AAA")

be retained by contract as the arbitration organization that administers the day-to-day

administration of arbitration under Minnesota Statutes § 65B.525 (2014), for the period

August 1, 2016 through June 30, 2020, and the court has adopted that recommendation. The

court has decided to increase the initial administrative fee due and payable at the time of filing

of a petition.

        IT IS HEREBY ORDERED that the attached amendments to the Rules of No-Fault

Insurance Arbitration Procedure be, and the same are, prescribed and promulgated to be

effective as of September 1, 2016.        These amendments shall apply to all actions or

proceedings commenced on or after the effective date.

       Dated: July 28, 2016                                 EC URT:


                                                               ~fliht___
                                                    G. Barry Anderson
                                                    Associate Justice




                                                1
               AMENDMENTS TO THE MINNESOTA RULES OF NO-FAULT
                          ARBITRATION PROCEDURE

[Note: In the following amendments, deletions are indicated by a line drawn through the
words and additions are indicated by a line drawn under the words.]



Rule 39.      Administrative Fees

The initial fee is due and payable at the time of filing and shall be paid as follows: by the
claimant, $35.0040.00; by the respondent, $130.00150.00. In the event that there is more
than one respondent in an action, each respondent shall pay the $130.00150.00 fee.

Upon review of a petition, if the arbitration organization determines that a claim was filed
in error, the organization may require that payment of respondent's filing fee be assessed
against the claimant.

The arbitration organization may, in the event of extreme hardship on the part of any party,
defer or reduce the administrative fee.